WALKER, P. J.
It is not to be doubted that the testimony offered by the prosecution tended to prove a sale of whisky by the defendant to the witness Turner, and not a mere participation by the defendant as an “assisting friend” in a purchase of whisky for Turner. —Bradley v. State, 1 Ala. App. 214, 55 South. 429.
The defendant was not prejudiced by the action of the court in overruling his objection to the question asked the witness Turner as to his purpose in placing the money as he did, as the witness in his answer to the *612question made no statement as to his purpose, but stated as facts that he laid the money down and did not know whether the defendant got it or not.
It was permissible to prove that just prior to the leaving of the bottle of whisky where Turner got it the defendant’s pockets were budging with something “like the bulk of bottles, or something like that.” This circumstance was part of the occurrence which culminated in the sale testified to.
The part of the ordinance introduced in evidence, which provided for “imprisonment or hard labor not exceeding six months” as punishment for the offense created, was not rendered invalid by its failure to specify the kind or place of imprisonment or hard labor. Section 1216 of the Code makes the requisite specifications in providing for a sentence to hard labor upon the streets or public works, or in the workhouse or house of correction of the city. On the conviction of the defendant as the result of the trial de novo in the city court, to which the case was appealed, the defendant was subject to the punishment authorized by law or ordinance for the offense with which he was charged. — ■ Code, §§ 1217, 1218.
It was not permissible, for the purpose of showing the animus of Mr. Leath, the chief of police, who was a witness for the prosecution, to prove that he locked the defendant up following his conviction before the recorder, after his father had asked time to make bond for his son. It was not proposed to be proved that the chief of police exceeded or abused his authority in that regard, or led any one to suppose that the defendant would not be locked up pursuant to the sentence imposed upon him, and while the execution of it had not been superseded.
Affirmed.